May I, as Prime
Minister of Malaysia and in my capacity as Chairman
of the Non-Aligned Movement and Chairman of the
tenth Islamic Summit Conference, offer my sincere
congratulations to you, Mr. President, on your election
as the President of the General Assembly at its fifty-
ninth session. I am confident that with your wisdom,
experience and diplomatic skill, you will steer the
proceedings of the Assembly to a successful
conclusion. I assure you of Malaysia’s fullest
cooperation. I strongly believe that the member
countries of the Non-Aligned Movement and the
Organization of the Islamic Conference would
similarly render all their support and cooperation to
you.
Allow me also to pay tribute to your
distinguished predecessor, the Honourable Julian
Robert Hunte of Saint Lucia. He discharged his
responsibility with dedication and full commitment, in
an efficient and effective manner. I commend
especially his leadership in moving forward the process
of revitalization of the General Assembly.
I wish to commend as well the Secretary-General
and the Secretariat for their perseverance and relentless
efforts in pursuit of the goals of the United Nations. In
particular, I congratulate the Secretary-General for his
initiatives to claim for the United Nations a more
central role in the management of world affairs. I
salute also the dedicated men and women of the United
Nations who have sacrificed their lives in the service
of humanity.
When we met last year at the Assembly’s fifty-
eighth session, we were deeply distressed that there
was so much gloom in the international situation as a
result of a breakdown in the multilateral negotiating
processes. We were bitterly divided over the invasion
of Iraq; there was great disappointment about the
deadlock in the World Trade Organization ministerial
meeting in Cancún, and we had to mourn the death of
international civil servants who were killed during an
act of terrorism against the United Nations
headquarters in Baghdad.
2

Therefore, I consider it our solemn obligation at
this fifty-ninth session to reaffirm the rightful role of
the United Nations in the management of critical issues
affecting international peace and security, and commit
ourselves to abide by multilateralism in the quest for a
more just and equitable international order. We must
also take the necessary steps to ensure that never again
should the United Nations be sidelined.
As the General Assembly is the most
representative organ of the United Nations, we must
dedicate ourselves to finding consensus on measures to
revitalize the Assembly to fulfil its mandate in
accordance with the Charter. We must build upon the
work done in the fifty-eighth session. Again, we look
towards the leadership of the Assembly President in
that regard.
In that connection, the Malaysian delegation
wishes to advocate that this fifty-ninth session of the
Assembly accord high priority to ensuring that the
United Nations regains its central role in social,
economic and development issues. The United
Nations — through an enhanced Economic and Social
Council — should provide the impetus for the creation
of an international economic system which better
promotes the interests of developing countries. The
United Nations must do more to realize all
internationally agreed targets, particularly the
Millennium Development Goals. As the eradication of
poverty and hunger is fundamental to the achievement
of those Goals, Malaysia fully appreciates the Brazilian
initiative to create new and innovative forms of
funding to meet those challenges.
We look forward to receiving the report of the
High-level Panel on Threats, Challenges and Change,
appointed by the Secretary-General last year. We
believe the Secretary-General will make his own
recommendations based on that report, and they should
provide the basis for in-depth discussion among
Member States in the months leading up to the sixtieth
anniversary of the United Nations.
This world body, the processes of multilateralism
and, indeed, the entire international system must
necessarily change. However, those changes must be
effected without sacrificing certain immutable
principles, such as sovereign equality, non-interference
in the domestic affairs of States, peaceful settlement of
disputes and respect for international law. What we do
in that respect during the fifty-ninth session of the
General Assembly will therefore be crucial.
Reform of the United Nations is a cause
particularly dear to both the Non-Aligned Movement
and the Organization of the Islamic Conference. They
look forward to working closely with you,
Mr. President, as well as with other Members of the
United Nations and the Secretary-General on this
matter.
Most immediately, we must find ways and means
to let the United Nations assume its proper role in
combating international terrorism. Malaysia is
convinced that the fight against terrorism cannot
succeed through the force of arms alone. To win it, we
need to exert genuine efforts and demonstrate good
faith to address the root causes of terrorism, one of the
most obvious of which is the unfulfilled dreams of
peoples struggling for independence and aspiring to
sovereign States of their own. To find the answers, we
must promote genuine dialogue and rid ourselves of the
prejudices and bigotry triggered by the events of
11 September and further aggravated by subsequent
events. The United Nations is clearly the best forum
for such a dialogue to take place without malice, in a
shared environment that is devoted to finding peace
among nations and building friendship between
peoples. The United Nations can facilitate the
convening of a special international conference to
consider the question in all its aspects, including the
root causes of terrorism and the issue of State-
sponsored terrorism.
One of the most important aspects to be
addressed by such a dialogue is the necessity to
inculcate a frank appreciation, understanding and
acceptance of different civilizations and cultures,
including religions. There is an urgent need to stop
tarnishing the Muslim world with unfair stereotypes.
We must cease associating Islam with violence,
poverty and indignity. In reality, the troubles have
nothing to do with Islam; nor are the problems
exclusively associated with Muslims. We need to clear
the confusion that links the problems faced by some
Muslim countries with the religion of Islam.
We also note with great concern the increasing
tendency to link the fight against terrorism with the
campaign against the proliferation of weapons of mass
destruction. Developing countries suffer as a result of
restrictions imposed on their access for peaceful uses
3

to the technology, equipment and material necessary
for their economic development. Malaysia is fully and
firmly committed to the cause of non-proliferation, but
there must be multilateral negotiations for universal,
comprehensive and non-discriminatory agreements and
arrangements. Above all, nothing should be done at the
expense of the resources needed for the international
development agenda.
Most damaging of all is the increasing tendency
to attribute linkages between international terrorism
and Islam. The time has indeed arrived for us to
debunk, once and for all, the theory that there is a clash
of civilizations. I speak from the experience of my own
country, Malaysia, where we have shown that Islam is
not an impediment to modernity and to democracy. It is
not an impediment to rapid economic growth, to self-
respect and confidence, to tolerance and mutual respect
across religions, cultures and ethnic groups. In
Malaysia, we celebrate the multi-ethnicity of our
people, of Malaysians. For us, our multi-ethnic and
cultural diversity is a national asset. It has taught us to
be tolerant, value mutual respect and cooperate for the
common good. We sincerely believe that this message
deserves a wider audience.
I am certain that the Organization of the Islamic
Conference would be supportive of a dialogue designed
to create greater understanding between peoples and
civilizations and that would lead to real action and
effect changes at the societal level. The Non-Aligned
Movement, too, would be equally keen to support
initiatives that would have the effect of establishing
harmony and restoring stability in the world.
Since the stability of many nation-States
continues to be threatened, especially by armed
conflicts, there is a critical need, more than ever, for
Members of the United Nations to unite and close
ranks to put a stop to such conflicts, be they inter-State
or intra-State.
Iraq is still in turmoil. Although Security Council
resolution 1546 (2004) of 8 June 2004 enabled the
return of sovereignty to the people of Iraq, the
unrelenting conflict continues in that country. The
same resolution also renewed the mandate of the
multinational force, but the reality on the ground
suggests that the existing arrangements cannot stabilize
the situation there.
The situation in Iraq clearly calls for the United
Nations to be given the lead role, particularly in
establishing stability in preparation for the elections
scheduled for January 2005. Orderly elections are
critical to the process of re-establishing a truly
independent and sovereign Government in Iraq.
The United Nations also has the best credentials
to enable Member States to take part in peace-building
and in the reconstruction of Iraq. The international
community owes it to the people of Iraq to summon its
collective resolve and political will to allow all of that
to happen. If we collectively succeed in assisting Iraq
to seize the moment, we would also succeed at the
same time in bringing a closure to the bitter
divisiveness which was brought about, in the
beginning, by unilateralism over that same issue.
While the precarious situation in Iraq cries out for
United Nations action, the plight and suffering of the
people of Palestine remains a tragic embodiment of the
consequences of non-implementation of United
Nations resolutions and the non-enforcement of United
Nations decisions. We must actively revive the road
map for peace in the Middle East, which remains
unimplemented. The Quartet needs to play a more
vigorous role. The international community must lend
its full weight to push for an independent and
sovereign State of Palestine, with East Jerusalem as its
capital, and with Israel and Palestine living peacefully,
side by side within secure and recognized borders.
To create an environment of confidence for the
speedy resuscitation of the road map, we must
seriously consider approving the deployment of a
United Nations peacekeeping force or the deployment
of an international monitoring mechanism to oversee
the implementation of the road map for peace in the
Middle East.
We must also find ways to give effect to the
historic advisory opinion of the International Court of
Justice on the legal consequences of the construction of
a wall in the occupied Palestinian territory. In October
last year, the General Assembly overwhelmingly
adopted a resolution demanding that Israel stop and
reverse construction of the wall built in the West Bank.
It is unacceptable that a multilateral resolution giving
effect to the International Court of Justice’s advisory
opinion cannot be effectively implemented. Clearly, the
search for peace and security also depends on our
willingness and determination to ensure its
enforceability.
4

I strongly believe that multilateralism is the only
approach for implementing resolutions and decisions
concerning global peace and security. Adherence to the
Charter of the United Nations should be a solemn
obligation, not a matter of choice. For Malaysia, the
United Nations is crucial as the guarantor of the
sanctity of our existence as a sovereign nation and as
the institution where the principles of international law
are protected and safeguarded. Small nations such as
Malaysia do not have the military and other means to
insulate themselves from invasion or occupation by big
Powers. But no sovereign nation should ever be
subjected to the threat of military action by another. No
international intervention should ever be undertaken
unless consistent with the United Nations Charter. If
the law of the jungle were to prevail, the small and the
weak would certainly perish.
In this matter, no one should ever lose sight of the
fact that when the defence of the nation-State is called
for, it is actually the well-being of the State’s people
that is at stake. The world must take special note of
this and give due recognition to the voices and the
contributions of global civil society in matters
affecting international peace and security.
To foster genuine peace and security, the world
naturally looks to the big Powers for leadership. A
sincere commitment to multilateralism on the part of
the big Powers will send a strong signal to all nations,
large and small, that the purposes and principles of the
United Nations shall form the basis of the conduct of
relations between nations. Such a commitment will
also provide the foundation for a true international
partnership, not only for establishing global peace and
security but also for achieving international economic
and social development. Of course, multilateralism can
be sustained only if it embraces all nations as
important stakeholders and excludes none.
Therefore, urgent steps must be taken to make
multilateral processes relevant and effective. To begin,
the principal organs of the United Nations, in particular
the Security Council, should be rendered more
democratic and more representative of the number and
geographical distribution of its international
membership. The exercise of the veto by the permanent
members of the Security Council should be regulated
in order to prohibit that power from being used at the
sole discretion of its holder. It is unjust that any single
country should be allowed the impunity of overruling
at will the wish of the majority. That injustice can be
rectified, for example, by enabling certain types of
General Assembly resolutions to overrule a Security
Council veto.
We must find a comprehensive and just solution
to the problem of Palestine. We must allow the United
Nations to take the lead role in stabilizing the situation
in Iraq. We need to address seriously and resolutely the
scourge of international terrorism, the elimination of
global poverty, the proliferation of transnational
crimes, the destruction of the environment and the
spread of the AIDS epidemic, as well as the economic
and social advancement of all humankind. The global
economic order, especially in the sphere of
international finance, must be made more fair and
equitable. The way forward and our best hope lie in
universal commitment now to multilateralism.